        CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Broadcast Music, Inc.; Rondor Music                     File No. 20-cv-435 (ECT/DTS)
International, Inc., d/b/a Irving Music; Rick
Springfield Music; Gibb Brothers Music;
Crompton Songs; Sony/ATV Songs LLC;
Songs of Universal, Inc.; Escatawpa Songs,
LLC; Fall Out Boy Inc., d/b/a Chicago X
Softcore Songs; and Song 6 Music,
                                                          OPINION AND ORDER
              Plaintiffs,

v.

Tavern 129 LLC, d/b/a Tavern 129; and
Andre Matthew Klonecki,

           Defendants.
________________________________________________________________________

Elisabeth Muirhead and William D. Schultz, Merchant & Gould P.C., Minneapolis, MN,
for Plaintiffs.


       Plaintiffs, a non-profit performing rights organization and copyright owners of

musical compositions, seek entry of a default judgment against Defendants Tavern 129

LLC and Andre Matthew Klonecki.           Plaintiffs allege that Defendants infringed the

copyrights in seven songs by featuring public performances of the songs and seek $28,800

in statutory damages, additional amounts for attorneys’ fees, costs, and post-judgment

interest, and an injunction against further infringement. Plaintiffs’ motion will be granted.

       The basic process for determining whether a default judgment should be entered is

straightforward. The entry of default means that “the factual allegations of the complaint,

except those relating to the amount of damages, will be taken as true.” 10A C. Wright, A.
        CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 2 of 10




Miller & M. Kane, Federal Practice and Procedure: Civil § 2688.1 (4th ed. Apr. 2021

Update) (footnotes omitted).1 Next, it must be determined whether the taken-as-true

factual allegations of the complaint “constitute a legitimate cause of action, since a party

in default does not admit mere conclusions of law.” Marshall v. Baggett, 616 F.3d 849,

852 (8th Cir. 2010) (quoting Murray v. Lene, 595 F.3d 868, 871 (8th Cir. 2010)). If the

taken-as-true allegations of the complaint constitute a legitimate cause of action, then the

amount of the default judgment must be ascertained. Hagen v. Sisseton-Wahpeton Cmty.

Coll., 205 F.3d 1040, 1042 (8th Cir. 2000).

       Start with the factual allegations of the complaint that will be taken as true. Plaintiff

Broadcast Music, Inc. (“BMI”) owns “the right to license the public performance rights in

15 million copyrighted musical compositions (the ‘BMI Repertoire’).” Compl. ¶ 4 [ECF

No. 1]. The remaining Plaintiffs each own the copyright in at least one composition in the

BMI Repertoire. Id. ¶¶ 5–14. Defendant Tavern 129 LLC is a limited liability company

that “operates, maintains[,] and controls” the Tavern 129 bar in Winona, Minnesota. Id.

¶ 15. (From this point on, unless noted otherwise, “Tavern 129” will be used to refer to

both the LLC and the bar.) Defendant Andre Matthew Klonecki operates and manages

Tavern 129. Id. ¶ 18. Klonecki has a “direct financial interest” in Tavern 129 and “has the

right and ability to supervise [its] activities.” Id. ¶ 19. Tavern 129 “publicly performs

musical compositions and/or causes musical compositions to be publicly performed.” Id.



1
      The Clerk properly entered Defendants’ default. ECF No. 30. Plaintiffs served
Defendants with the summons and complaint in February 2020. ECF Nos. 7, 8. Neither
Defendant has responded or otherwise appeared in the case.

                                               2
        CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 3 of 10




¶¶ 16–17.   Key here, Tavern 129 has no license or other authorization for these

performances. Since December 2017, BMI has telephoned or sent correspondence to

Defendants more than thirty times to “educate [them] as to their obligations under the

Copyright Act with respect to the necessity of purchasing a license for the public

performance of musical compositions in the BMI Repertoire.” Id. ¶ 23. BMI sent cease-

and-desist letters that instructed Defendants to “immediately cease all use of BMI-licensed

music in” Tavern 129. Id. Despite BMI’s efforts, Defendants have “publicly performed

and/or caused to be publicly performed” musical compositions at the Tavern 129 bar

without a license or permission to do so. Id. ¶ 29. In this case, Plaintiffs identify seven

compositions from the BMI Repertoire that Defendants caused to be publicly performed in

the bar on either January 15, 2019, or February 15, 2019. See id. ¶¶ 24–25, Ex. A [ECF

No. 1-1]. Each of the nine Plaintiffs other than BMI owned (and continue to own) the

copyrights in one of those compositions. Id. ¶¶ 5–14, 28, Ex. A. Defendants have

continued to “provide unauthorized public performances of works in the BMI Repertoire

at the” Tavern 129 bar. Id. ¶ 30.

       The taken-as-true allegations constitute legitimate causes of action for copyright

infringement. “The Copyright Act entitles a copyright owner to institute a civil action for

infringement of” its “‘original works of authorship.’” Fourth Est. Pub. Benefit Corp. v.

Wall-Street.com, LLC, 139 S. Ct. 881, 887 (2019) (quoting 17 U.S.C. § 102(a) and citing

17 U.S.C. § 501(b)). Original works of authorship include “musical works” and “sound

recordings.” 17 U.S.C. § 102(a)(2), (7). To prevail on a claim of copyright infringement

under § 501 of the Act, a plaintiff must show “(1) ownership of a valid copyright and (2)


                                            3
        CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 4 of 10




copying of original elements of the copyrighted work.” Warner Bros. Entm’t v. X One X

Prods., 644 F.3d 584, 595 (8th Cir. 2011). In the public performance context, these

elements require showing:

              (a) the originality and authorship of the compositions involved;
              (b) compliance with the formalities required to secure a
              copyright under Title 17, United States Code; (c) plaintiffs’
              ownership of the copyrights of the relevant compositions; (d)
              defendants’ public performance of the compositions; and (e)
              defendants’ failure to obtain permission from the plaintiffs or
              their representatives for such performance.

Odnil Music Ltd. v. Katharsis LLC, No. CIV S-05-0545 WBSJFM, 2006 WL 2545869, at

*4 (E.D. Cal. July 21, 2006). Plaintiffs plausibly allege each of these elements. Plaintiffs

identify seven musical compositions which are registered original works. See Compl., Ex.

A. Plaintiffs are the owners of copyrights of those works who “complied in all respects

with the requirements of the Copyright Act and received from the Register of Copyrights

Certificates of Registration[.]” Id. ¶¶ 5–14, 27. “Defendants publicly performed and/or

caused to be publicly performed at [Tavern 129] the musical composition[s] . . . without a

license or permission to do so.” Id. ¶ 29. Together, these allegations satisfy the elements

of copyright infringement. E.g., EMI April Music, Inc. v. White, 618 F. Supp. 2d 497,

504–05 (E.D. Va. 2009).2

       Plaintiffs request $28,800 in statutory damages under 17 U.S.C. § 504(c), which

“constitutes an award of $4,114.29 for each of the seven [] infringements[.]” See Pls.’


2
       The Copyright Act includes narrow exemptions for establishments to play
copyrighted music for customers without a license, but the facts alleged support a plausible
inference that those exemptions do not apply here. See 17 U.S.C. § 110(4)–(5); see also
EMI April Music, Inc., 618 F. Supp. 2d at 505 n.4.

                                             4
        CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 5 of 10




Mem. in Supp. at 3–4 [ECF No. 35]. A copyright owner may elect to recover “statutory

damages for all infringements involved in the action, with respect to any one work . . . in a

sum of not less than $750 or more than $30,000 as the court considers just.” 17 U.S.C.

§ 504(c)(1). If the copyright owner proves the infringement was willful, then it may

recover up to $150,000 per copyright infringed. Id. § 504(c)(2); see also Pearson Educ.,

Inc. v. Almgren, 685 F.3d 691, 693 n.3 (8th Cir. 2012). Among the factors a court considers

in determining an appropriate damages award are

              (1) the infringer’s state of mind; (2) the expenses saved, and
              profits earned, by the infringer; (3) the revenue lost by the
              copyright holder; (4) the deterrent effect on the infringer and
              third parties; (5) the infringer’s cooperation in providing
              evidence concerning the value of the infringing material; and
              (6) the conduct and attitude of the parties.

Mango v. BuzzFeed, Inc., 356 F. Supp. 3d 368, 374 (S.D.N.Y. 2019) (citation omitted).

“Courts have found willful infringement when, for example, a defendant engages in

infringing activity after receiving warning that the activity constitutes infringement and

from the fact of a defendant's default.” Adventure Creative Grp., Inc. v. CVSL, Inc., 412

F. Supp. 3d 1065, 1073 (D. Minn. 2019) (collecting cases).

       Plaintiffs have shown that an award of $4,114.29 per infringement is justified.

Defendants’ infringement was willful. Defendants continued to infringe despite Plaintiffs’

many communications. These communications clearly informed Defendants of the need

to obtain a license or halt their infringing conduct. BMI first contacted Defendants in

December 2017, when it sent them “[a]n informational brochure and a BMI license

agreement containing a license fee schedule[.]” Mullaney Decl. ¶ 3 [ECF No. 37]. BMI



                                             5
        CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 6 of 10




sent Defendants nine more informational letters between December 2017 and September

2018, before sending three cease-and-desist letters between May 2018 and October 2018.

Id. ¶¶ 4–5. BMI also telephoned Defendants twenty-seven times and “on a number of those

occasions spoke to persons associated with [Tavern 129’s] operation.” Id. ¶ 7. When

Defendants failed to respond, BMI sent an investigator to the Tavern 129 bar twice in

January and February 2019, when the seven infringements occurred. Id. ¶¶ 9–14, Ex. A

[ECF No. 37-1]. Despite these contacts, and two more letters from BMI that detailed its

investigation, Defendants have continued to publicly perform music from the BMI

Repertoire. Id. ¶¶ 15–20, Ex. B [ECF No. 37-2].

       The damages Plaintiffs seek are reasonable in relation to the licensing fees that

Defendants avoided paying. Plaintiffs have lost out on roughly $9,600 in licensing fees

since December 2017, and the “current annual license fee would be approximately

$2,480.00.” Mullaney Decl. ¶ 20. Thus, Plaintiffs’ request of $28,800 is “approximately

three times the amount Plaintiffs would have received in licensing fees from Defendants to

date” had Tavern 129 “properly been licensed.” Pls.’ Mem. in Supp. at 3–4. As Plaintiffs

point out, courts commonly award “treble” damages (or more) in similar cases, which

places defendants and would-be violators “on notice that it costs less to obey the copyright

laws than to violate them.” Sailor Music v. IML Corp., 867 F. Supp. 565, 570 & n.8 (E.D.

Mich. 1994) (citation omitted) (collecting cases); see Broadcast Music, Inc. v. Prana

Hosp., Inc., 158 F. Supp. 3d 184, 199 & n.12 (S.D.N.Y. 2016) (collecting “non-innocent

infringement” cases awarding “between three and five times the cost of the licensing fees




                                             6
        CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 7 of 10




the defendant would have paid”). Especially in view of Defendants’ willful conduct, an

award of $28,800—or about three times the sum of unpaid licensing fees—is appropriate.

       Plaintiffs’ request for attorneys’ fees and costs also is reasonable and will be

granted. In its discretion, a court may award costs and attorneys’ fees to a prevailing party

in a copyright infringement action. 17 U.S.C. § 505. This discretion must be “exercised

in an evenhanded manner by considering factors such as whether the lawsuit was frivolous

or unreasonable, the losing litigant’s motivations, the need in a particular case to

compensate or deter, and the purposes of the Copyright Act.” Killer Joe Nevada, LLC v.

Does 1-20, 807 F.3d 908, 911 (8th Cir. 2015) (quoting Action Tapes, Inc. v. Mattson, 462

F.3d 1010, 1014 (8th Cir. 2006)). An infringer’s “blatant disregard for the law warrants an

award of costs and attorneys’ fees.” Tempo Music, Inc. v. Christenson Food & Mercantile

Co., 806 F. Supp. 816, 821 (D. Minn. 1992). The Eighth Circuit applies the lodestar

method to calculate a reasonable fee. Pinkham v. Camex, Inc., 84 F.3d 292, 294 (8th Cir.

1996). Here, Plaintiffs request $1,408 in attorneys’ fees and $972.30 in costs. Pls.’ Mem.

in Supp. at 5; Schultz Decl. ¶ 6 [ECF No. 38]. These amounts are quite reasonable in view

of the lawyers’ expertise and the nature of this case. Schultz Decl. ¶¶ 2–6. Plaintiffs’

supporting documentation appropriately itemizes time entries and costs for tasks

reasonably necessary for litigating this case to default judgment; indeed, Plaintiffs

subtracted fees and costs incurred in connection with a separate Defendant who was

voluntarily dismissed from this case. Id. ¶ 10, Exs. 1–2 [ECF No. 38-1].

       Plaintiffs have a right to post-judgment interest under 28 U.S.C. § 1961. Post-

judgment interest will begin to accrue from the day judgment is entered and on Plaintiffs’


                                             7
        CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 8 of 10




total award, including costs and attorneys’ fees, until the judgment is satisfied. Jenkins by

Agyei v. Missouri, 931 F.2d 1273, 1275 (8th Cir. 1991) (“The phrase ‘any money judgment’

in section 1961(a) is construed as including a judgment awarding attorneys’ fees.”); see,

e.g., Minn. Voters All. v. City of Saint Paul, No. 19-cv-358 (WMW/HB), 2021 WL

1100901, at *7 (D. Minn. Mar. 23, 2021). Here, then, post-judgment interest will be

awarded at 0.05% per annum, “a rate equal to the weekly average 1-year constant maturity

Treasury yield, as published by the Board of Governors of the Federal Reserve System, for

the calendar week preceding.” 28 U.S.C. § 1961(a).

       Finally, Plaintiffs seek a permanent injunction enjoining Defendants from

continuing to infringe Plaintiffs’ copyrighted musical compositions. Pls.’ Mem. in Supp.

at 5. Under 17 U.S.C. § 502(a), a court may grant permanent injunctive relief on terms that

are “reasonable to prevent or restrain infringement of a copyright.” Determining whether

a permanent injunction should issue requires balancing three factors: “(1) the threat of

irreparable harm to the moving party; (2) the balance of harm between this harm and the

harm suffered by the nonmoving party if the injunction is granted; and (3) the public

interest.” Taylor Corp. v. Four Seasons Greetings, LLC, 403 F.3d 958, 967 (8th Cir. 2005).

“In copyright actions, courts traditionally have been willing to grant permanent injunctions

once liability is established and a continuing threat to the copyright exists.” Nat’l Football

League v. McBee & Bruno’s, Inc., 792 F.2d 726, 732 (8th Cir. 1986).

       Permanent injunctive relief is warranted. First, Plaintiffs have shown a threat of

irreparable harm, which “inescapably flows from the denial” of their right to control

copyrighted works. Taylor Corp., 403 F.3d at 968. Plaintiffs are otherwise without an


                                              8
        CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 9 of 10




adequate legal remedy to restrain Defendants’ continued use of their music at Tavern 129.

E.g., Twist & Shout Music v. Longneck Xpress, N.P., 441 F. Supp. 2d 782, 785 (E.D. Tex.

2006). Second, the burden imposed on Defendants—essentially, to honor the Copyright

Act by refraining from unlicensed use of Plaintiffs’ music—is slight, whether viewed in

isolation or against the threat of irreparable harm. See, e.g., Warner Bros. Records Inc. v.

Walker, 704 F. Supp. 2d 460, 469 (W.D. Pa. 2010). Finally, the “public interest is the

interest in upholding copyright protections. . . . [T]he public interest can only be served by

upholding copyright protections and, correspondingly, preventing the misappropriation of

the skills, creative energies, and resources which are invested in the protected work.”

Taylor Corp., 403 F.3d at 968 (internal quotation marks and citations omitted). Because

these factors weigh decidedly in Plaintiffs’ favor, the request for a permanent injunction

will be granted.

                                           ORDER

       Based on the foregoing, and on all the files, records, and proceedings herein, IT IS

ORDERED THAT Plaintiffs’ Motion for Default Judgment [ECF No. 32] is GRANTED

as follows:

       1.     Defendants Tavern 129 LLC and Andre Matthew Klonecki are jointly and

              severally liable to Plaintiffs for:

              a. $28,800 in statutory damages under 17 U.S.C. § 504(c);

              b. $2,380.30 for costs and attorneys’ fees under 17 U.S.C. § 505;




                                               9
      CASE 0:20-cv-00435-ECT-DTS Doc. 44 Filed 06/11/21 Page 10 of 10




            c. post-judgment interest at a rate of 0.05% per annum—accruing from the

               date judgment is entered until the judgment is satisfied and computed as

               described in 28 U.S.C. § 1961(b).

      2.    Defendants Tavern 129 LLC and Andre Matthew Klonecki, along with their

            agents, servants, employees, or any other person acting under their

            permission or authority, are permanently enjoined from infringing, in any

            way, the copyrighted musical compositions licensed by Plaintiff Broadcast

            Music, Inc.

               LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 11, 2021                  s/ Eric C. Tostrud
                                      Eric C. Tostrud
                                      United States District Court




                                         10
